Jackson, Judge.
The tax collector of Sumter county issued execution against Burke and others, stockholders in the First National Bank of Americus, for tax. The stockholders filed a bill to enjoin him on the grounds set forth in the record, the sum and substance of which appear to be irregularities in the assessment of the tax, and differences in the construction of the law. There can be no doubt that the legislature has the power to levy the tax, that it was levied, and that the tax collector was proceeding to collect it. It being a tax to raise revenue for the state, there can be no judicial interference in such a case, under the Code, section 3668, and the de*355cisions of this court in Decker vs. McGowan, and Georgia Loan Association vs. Same, decided at this term.
2. But, eren if we had the legal right to interfere, we would not in this case. The bank returned the stock and the stockholders — it did not pay the tax — and the only resort was to make the stockholders pay it under the law. See act of 1876, p. 138; 19 Wallace, 490; Code, §§922, 923.
Judgment affirmed.